Order entered February 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01723-CV

                                CITY OF DALLAS, Appellant

                                               V.

                                  ROBIN LOPEZ, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02070

                                           ORDER
       By order entered December 31, 2013, we abated the appeal to allow the parties to finalize

a settlement agreement. In a motion to dismiss the appeal filed February 4, 2014, appellant

informed us the settlement has been finalized. Accordingly, we REINSTATE the appeal. The

motion to dismiss the appeal will be determined separately.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE